Citation Nr: 0738315	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-30 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable rating for a bilateral 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from October 1950 until 
September 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the record and finds that additional 
development is required in the present case.  Specifically, 
in his substantive appeal submitted in September 2005, the 
veteran requested a hearing before a Veterans Law Judge at 
the local RO.  Such hearing was scheduled for January 2007.  
Upon the veteran's request submitted in December 2006, that 
hearing was rescheduled for March 2007.  According to the 
record, the veteran failed to appear at the March 2007 
hearing.  

However, the record does not indicate that the veteran ever 
received notice of the March 2007 hearing.  Additionally, the 
record does not indicate that the veteran has withdrawn his 
hearing request.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate a copy of the March 2007 
hearing notice with the claims file, if 
such notice was provided to the veteran.   

2.   If the veteran was not provided such 
notice, reschedule him for a 
videoconference hearing before a 
Veteran's Law Judge at the Montgomery, 
Alabama RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

